
	

114 HR 4574 IH: Helicopter Fuel System Safety Act
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4574
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Perlmutter (for himself and Mr. Polis) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To require the Federal Aviation Administration to adopt safety standards regarding fuel systems in
			 newly manufactured helicopters.
	
	
 1.Short titleThis Act may be cited as the Helicopter Fuel System Safety Act. 2.Helicopter crash-resistant fuel systemsNot later than December 31, 2016, in accordance with the safety recommendations of the National Transportation Safety Board (A–15–12), the Administrator of the Federal Aviation Administration shall issue regulations to ensure that the requirements of section 952 of part 27 and section 952 of part 29 of title 14 of the Code of Federal Regulations are met by requiring that all newly manufactured helicopters, regardless of the design’s original certification date, have fuel systems that meet the crash-worthiness requirements of such sections.
		
